OPINION CONCURRING IN PART
Ekwall, Judge:
I agree with my colleagues insofar as they find that Germany is the country of exportation and that foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, is the proper basis for valuation. However, I am unable to agree that such value is represented by the entered values. Those values are RM 2 higher than the prices at the factory at Dusseldorf, Germany, one of the principal markets. The record is lacking in evidence that the prices at the factory represented a delivered price throughout the country, regardless of destination. In fact, the only evidence we have before us is the testimony of the vice president of the importing company. His testimony on this point is as follows:
* * * I paid a visit with Mr. Martin, of Internationale, to the Oelsehlager plant in Dusseldorf, and when there the question of prices were [sic] discussed as *712to whether or not we were paying more than the German market, and they showed us their orders, which convinced me that we were basically paying the same as the German trade was, and that the differential in price was due to transportation costs, just as if we had taken the material through the port of Hamburg we would have had to pay the freight from Dusseldorf to Hamburg. We are comparing the f. o. b. Dusseldorf and f. o. b. Rotterdam price, and the differential is two marks, which is the Rhine freight.
X Q. Do you know whether that is a Rhine freight? — A. I didn’t say I knew, I said as we were paying two marks more, that would naturally be transportation, but the man that handled the stuff might put other charges in. You have some things as overhead, etc.
X Q. You paid a profit to the fellow in Holland? — A. I imagine we did.
I am not satisfied that this item of RM 2, whether we consider it inland freight or inland freight plus other charges, was included in the price at the factory. As I view the record it was a sum which this importer was obliged to pay in order to ship his merchandise from Dusseldorf to Rotterdam. On this record I can find no justification for including it in the freely offered price to all purchasers for home consumption, in the usual course of trade and in the usual wholesale quantities, in the principal markets of Germany.
It is, therefore, my opinion that the foreign values are as follows:
RM 14.00 per 100 kilos for the Liquitol C
RM -18.00 “ “ “ “ “ “ B
Both l'ess 2 per centum for cash.
Both f. o. b. Dusseldorf.